REISSUE APPLICATION – DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
 
AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,572,709 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Previously Set Forth Rejections
	All of the rejections set forth in the Office action mailed May 14, 2021 are hereby withdrawn.

The following new grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 14, lines 5-6 recites “the outer surface or layer is free of adhesives.”  Since there is both a first outer layer and a second outer layer previously recited in claim 14, it is unclear which one is being referred to at lines 5-6.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-17 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
generally rectangular with a substantially constant width along its length.”  Applicant avers that this new recitation is supported by Figures 1A-1B, 2A- 2C and 3A-3B of the instant reissue application (see pages 6-7 of the response filed 1/10/22).  Applicant does not state that there is any point in the written specification that supports this new recitation.  A review of the file indicates that nowhere in either the written specification or the Figures is it shown or described that the liquid absorbent layer 104 is “generally rectangular with a substantially constant width along its length.”  The liquid absorbent layer 104 is only shown in Figures 2A-2C and it is a cross-sectional view of the device (see col. 3, lines 40-41).  This cross-sectional view would only be at one point along the length of the cooling pad 100 and cannot be equated to showing that the liquid absorbent layer 104 has a substantially constant width along its length.  Accordingly, this new recitation goes beyond the scope of the disclosure and thus constitutes new matter.  As claims 2-11 and 13 depend from claim 1, claims 16-17 and 22 depend from claim 15 and claims 20, 21 and 23 depend from claim 19, they are likewise rejected.  

Claim Rejections - 35 USC § 251
Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the 

 	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares,  the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification.’”  Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Antares, a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, U.S. Patent No. 9,572,709 (the ʼ709 patent) does not adequately disclose the recitation of the liquid absorbent layer being “generally rectangular with a substantially constant width along its length” as is recited in amended independent claims 1, 14, 15 and 19, and there is no disclosure (description and enablement) in the original patent which evidences that applicant intended to claim or that applicant considered the material now claimed in the reissue application to be his or her invention.  Indeed, a review of the specification of the ʼ709 patent indicates that  nowhere in either the written specification or the Figures is it shown or described that the liquid absorbent layer 104 is “generally rectangular with a substantially constant width along its length.”  The liquid absorbent layer 104 is only shown in Figures 2A-2C and it is a cross-sectional view of the device (see col. 3, lines 40-41).  This cross-sectional view would only be at one point along the length of the cooling pad 100 and cannot be equated to showing that the liquid absorbent layer 104 has a substantially constant width along its length.  Applicant clearly and deliberately evidenced an intent to not claim the liquid absorbent layer 104 as having a substantially constant width along its length and specifically did not considered the material now claimed to be her invention.  
Therefore, claims 1-11, 13-17 and 19-23, which are directed to “the liquid absorbent layer is generally rectangular with a substantially constant width along its length” do not satisfy the “original patent” requirement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Romie (U.S. Patent Application Publication No. 2011/03119841) and Patel (U.S. Patent No. 4,397,315).
In regard to claim 1, Angelillo teaches an absorbent pad and thermal pack for comfortable positioning within the area of recovery of an obstetrical or gynecological patient (see col. 1, lines 5-30).  The pad 8 comprises an inner sheet 110 having an outer surface 111 configured to contact the pubic area of a woman’s body where the sheet 110 and surface 111 are free of adhesives so as to be non-adhesive to tissue, skin or hair (see Fig. 1).  Figure 1 shows that inner sheet 110 is generally rectangular with a substantially constant width along its length has a transverse dimension extending between a first side 131 and a second side 132 (see also col. 1, lines 24-25).  Angelillo also teaches an absorbent sheet 210 having a top surface configured to be oriented towards the pubic area of a woman’s body and absorb bodily fluids and a bottom surface opposite the top surface (see Figs. 1 and 3).  Figures 1, 3 and 4 show that the absorbent sheet 210 is generally rectangular with a substantially constant width along its length.  Angelillo also teaches a thermal source 310 comprising a flexible, liquid impermeable container 314 that is formed by heat sealing two sheets of a flexible plastic material (see col. 6, lines 53-60 and Fig. 3).  Figure 3 also shows that the thermal source 310 is adjacent to the absorbent sheet 210.  Contained within the container 314 is a chemical mixture 340 that undergoes a thermal reaction upon the mixing of two chemical substances (see col. 6, lines 63-68).  Substances that are suitable for causing an endothermic reaction are sodium nitrate and water (see col. 7, lines 4-5).  Angelillo also teaches adhesive means 400 on the outer surface 11 for In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to form the device of Angelillo in a rectangular shape, in the manner taught by both Romie and Patel.  
  In regard to claim 3, Angelillo is silent as to the cross sectional thickness of the absorbent sheet 210 and the cross section thickness of the thermal source 310 although Figure 3 makes it clear that the thermal source 310 is thicker than the absorbent sheet 210.  However, it would have been obvious for one of ordinary skill in the art the make the thickness of the absorbent sheet 210 in the range of about 1/16 inch to ½ inch and the thickness of the thermal source 310 in the range of about 1/8 inch to about ¾ inch as these dimensions are typical and reasonable dimensions for the components of a sanitary napkin, particularly one designed for obstetrical use (i.e., greater absorbency and cooling are required).  Furthermore, it is well settled that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  In regard to claim 4, Figure 3 shows that a portion of the liquid impermeable container 314 is interposed between the thermal source 310 and the absorbent sheet 210.  In regard to claim 5, Angelillo teaches that the inner sheet 110 is formed from a liquid permeable material and has an interior surface adjacent to the top surface of the absorbent sheet 210 and an exterior surface that is free of adhesives (see Fig. 3).  In regard to claim 6, 
In regard to claim 9, Angelillo is silent as to the length and width of the pad 8.  However, it is well settled that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, supra.  Accordingly, it would have been an obvious matter of design choice to make the pad 8 of Angelillo with a length in a range of about 4 inches to about 12 inches and a width in a range of about 1 inch to about 4 inches so as to cover a vulva and perineum of a woman’s body.  In regard to claim 10, Angelillo teaches that the chemical mixture 340 can produce an exothermic reaction (see col. 7, lines 1-6) which is listed as an art recognized equivalent to a microwaveable material at col. 6, lines 57-60 of U.S. Patent No. 9,572,709.   In regard to claims 11 and 13, inherent in the use of the device of Angelillo would be the method steps of obtaining the pad 8, causing the thermal source 310 become cold or hot and placing the pad adjacent the pubic region of the woman’s body where the inner surface 110 does not adhere to the skin of hair.  

Claims 14, 15, 17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Romie (U.S. Patent Application Publication No. 2011/03119841) and Patel (U.S. Patent No. 4,397,315), as set forth above, and further in view of Roeder (U.S. Patent No. 3,672,371).  
In regard to claims 14, 15 and 19, see the above rejection for claim 1.  With further respect to claims 14, 15 and 19 and in regard to claims 7, 8, 22 and 23, 
In regard to claim 21, see col. 5, lines 60-62 of Angelillo.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Romie (U.S. Patent Application Publication No. 2011/03119841) and Patel (U.S. Patent No. 4,397,315), as set forth above, and further in view of Lee et al. (U.S. Patent Application Publication No. 2007/0142807).  
In regard to claim 2, Angelillo teaches that absorbent sheet 210 is formed from a liquid absorbent material (see col. 6, lines 27-30).  However, Lee et al. teach a similar feminine cooling pad with absorbent cores 12 and 15 that can be any material that absorbs bodily secretions such as natural fibers, which broadly includes cotton (see para. 0057).  Furthermore, it is well settled that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to fabricate the absorbent sheet 210 of Angelillo from cotton, in the manner disclosed by Lee et al.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (U.S. Patent No. 5,178,139) in view of Romie (U.S. Patent Application Publication No. 2011/03119841) and Patel (U.S. Patent No. 4,397,315), as set forth .
In regard to claim 16, Angelillo is silent as to a cooling layer comprising a gel material.  However, Merriman teaches a therapeutic hygiene article 10 comprised of a pouch 12 with a cooling pack 14 that’s a gel type that can be refrigerated (see para. 0021).  Merriman thus discloses an art-recognized alternate type of cooling layer to a two-part chemical composition.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to utilize the gel cooling pack 14 of Merriman as the cooling layer in the device of Angelillo.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) (regarding the rejections based upon prior art) have been considered but are not persuasive.  It is noted that applicant discusses the declaration of Michelle Lynn Fogg (the Fogg Declaration) that was filed on March 28, 2021.  Also, since Roeder has been removed as an applied reference in the above rejections, applicant’s arguments pertaining to Roeder have not been addressed.  
Applicant argues that Angelillo discloses a liquid absorbent layer 210 that is substantially narrower in the middle region (see page 8 of the 1/10/22 response).  Applicant argues that the “hourglass” design of Angelillo is entirely inadequate to absorb the copious quantities of blood, serum and other fluids discharged from the vaginal region following childbirth and healing of the episiotomy (see page 8 of the 1/10/22 response).  Applicant then refers to the Fogg Declaration to argue that a liquid In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) for the proposition that a change in the shape of a prior art device is a design consideration within the skill of the art (see page 13 of the 1/10/22 response).  Applicant argues that the decision of the PTAB in Ex Parte Delves et al. and the decision in In re Gal, 980 F.2d 717 (Fed. Cir. 1992) stand for the proposition that when the proposed modification in shape results in a change in function, it is not obvious design choice (see page 13 of the 1/10/22 response).  
	There is no doubt that the Fogg Declaration evidences innovation at its best: an inventor coming up with a solution for an existing problem using trial and error.  There is also no question of the veracity of the statements made in the Fogg Declaration that pertain to the particular shape of the device of the ‘709 patent being superior to a differently shaped device.  However, the heart of the issue is the claim language, specifically, the recitation of “generally rectangular with a substantially constant width 
Applicant is reminded that during examination claim limitations are given their broadest reasonable interpretation (see MPEP 904.01 and 2111).  Thus, the term “generally rectangular” is interpreted to NOT require a specific rectangular shape.  Any prior art device that approximates a rectangle (having sides with indentations for example) meets the claimed limitation of “generally rectangular.”  Similarly, any prior art device with an absorbent layer that, while not strictly rectangular, can be considered to have a “substantially constant width along its length” meets the claimed limitations.  Both “generally” and “substantially” are approximations that allow some leeway in application of the prior art.  Looking at the Figures in Angelillo, specifically Figures 2 and 4, it is the examiner’s position that Angelillo teaches a device that has both an outer layer and an absorbent layer with a “generally rectangular” shape and an outer layer and an absorbent layer that have a “substantially constant width along their lengths.”  This is buttressed by the disclosure of Angelillo at col. 1, lines 23-27 where the device is described as being “generally rectangular.”  Building upon this is the further disclosure in Angelillo of a circular embodiment (see Figures 10-12 of Angelillo et al.) demonstrating that Angelillo et al. contemplated different shapes for the device.  Angelillo alone is enough to meet the claimed limitations.  However, the examiner chose to combine Angelillo with Romie and Patel to provide further evidence of the prior art being aware of rectangular-shaped feminine cooling pads.  There is no doubt that both Romie and Patel teach cooling pads with liquid absorbent layers (and outer layers, in the case of Patel) that are both generally rectangular and have a substantially constant 

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 


The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 

h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /GKD/
Conf:  /GAS/ 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,572,709 the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.